Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page11ofof12
                                                                 12




               Exhibit A
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page22ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page33ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page44ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page55ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page66ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page77ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page88ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page99ofof12
                                                                 12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page10
                                                           10ofof12
                                                                  12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page11
                                                           11ofof12
                                                                  12
Case
 Case3:18-cv-01992-RDM
      3:02-at-06000 Document
                        Document
                             1175-2
                                 1-2 Filed
                                      Filed10/15/18
                                            10/15/18 Page
                                                      Page12
                                                           12ofof12
                                                                  12
